The Honorable Gus Wingfield State Representative Box 68 Delight, Arkansas  71940
Dear Representative Wingfield:
This is in response to your request for an opinion regarding municipal owned volunteer fire departments.  You have asked, specifically, whether these fire departments are required to respond to calls outside their incorporated limits.
I assume, in responding to your question, that the phrase "Municipal Owned Volunteer Fire Departments" refers to a tax-based municipal fire department organized and regulated by the city and thus falling within the statutory scheme governing the establishment of "fire companies."  See Ark. Stat. Ann. 19-2101 et seq. (Repl. 1980).  The answer to your question is, generally, no. We find no such requirement with respect to these departments.
Ark. Stat. Ann. 19-2106 (Repl. 1980) should, however, be noted in this regard. This statute provides as follows:
   In order to prevent the destruction by fire of property located outside the corporate limits of cities and towns and in order to lessen the loss caused on account of insufficient means to combat fires and as a protection against such loss, the city council or other governing body of any city or town having an organized fire department, may by ordinance provide that the fire fighting machinery and equipment,  with the necessary firemen to operate the same, may be used to combat fires beyond the corporate limits of any such city or town, upon such terms, conditions and restrictions as may be prescribed in such ordinance.
See also 19-2106.1 — 19-2107 (Repl. 1980).  It therefore appears that, while not required to do so, the city may by ordinance authorize the department to go outside the city's incorporated limits.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.